Citation Nr: 1206606	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-38 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus (DMII).

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1977, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the June 2008 rating decision, the RO denied the Veteran's claim of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  In the January 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension and granted his claim of entitlement to service connection for DMII associated with herbicide exposure, and assigned a 20 percent disabling rating, effective August 20, 2009, the date of his service connection claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred hypertension as a result of exposure to herbicides during his active service.  He additionally disagrees with the current rating of his DMII and contends that a higher rating is warranted.  Finally, he contends that his bilateral hearing loss has increased in severity and now merits a compensable disability rating.

The Veteran has been afforded multiple VA examinations with respect to his service connection and increased rating claims.  During an April 2011 VA examination for DMII, the VA examiner addressed the issue of whether the Veteran's hypertension was caused by his service-connected DMII by explaining that the Veteran's DMII was diagnosed in the year 2000, and that his hypertension diagnosis predated his DMII diagnosis, and that, therefore, there was no nexus between the two disabilities.  The examiner indicated, however, that the Veteran's hypertension diagnosis was made in the year 2003, which would have been subsequent to his DMII diagnosis.  Additionally, the Board observes that a record of VA treatment dated in July 2002 reveals that the Veteran received follow-up treatment for previously diagnosed hypertension, revealing that the Veteran's hypertension diagnosis had to have been made prior to the year 2003.  Therefore, with respect to the Veteran's hypertension claim, the Board finds that this VA examination is not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, the Board finds that this matter must be remanded to the RO/AMC in order for a new VA examination and opinion.  The examiner should additionally determine all manifestations and level of severity associated with the Veteran's service-connected DMII.  

Additionally, the Board notes that the July 2002 VA treatment record is the earliest VA treatment record contained in the Veteran's claims file.  As the VA physician indicated that the Veteran presented at that time for follow-up treatment for hypertension, the Board is left to conclude that earlier VA treatment records are absent from the Veteran's claims file.  This conclusion is supported by the fact that the April 2011 VA examiner alluded that the Veteran's DMII was diagnosed in the year 2000, and the VA treatment records in the claims file do not reveal a date of diagnosis for his DMII or VA treatment records prior to 2002.  Accordingly, on remand, the RO/AMC should obtain a complete copy of the Veteran's VA treatment records pertaining to the issues on appeal.  

The Board additionally finds that the Veteran should be afforded a new VA eye examination in order for another VA examiner to describe and diagnose any eye disabilities, to include cataracts, refractive error, presbyopia, and/or diabetic retinopathy, that may be associated with the Veteran's service-connected DMII, and to provide an opinion regarding whether any such disability was caused by or aggravated by his service-connected DMII.  In this regard, the Board notes that the Veteran was afforded a VA eye examination in May 2011 and that the VA examiner diagnosed the Veteran with cataracts, with refractive error and presbyopia.  The examiner provided the opinion, however, that the Veteran's refractive error and presbyopia were not caused by nor related to diabetes mellitus, and rationalized this opinion by merely indicating he had reviewed medical records and based his opinion on clinical knowledge.  The examiner provided no description or further rationale as to why these conditions could not be related to the Veteran's DMII, deeming the opinion inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

Similarly, the examiner indicated that he could not resolve the issue of whether the Veteran's cataracts were caused by or related to his DMII without resort to mere speculation.  An examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Such a conclusion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  Accordingly, the Board finds that the Veteran should be afforded a new VA eye examination to determine whether any current eye disability is proximately due to or the result of, or was aggravated by, his service-connected DMII.

With respect to the Veteran's hearing loss claim, he was originally granted service connection for bilateral hearing loss in a November 2001 rating decision and assigned a noncompensable disability rating, effective March 6, 2001, the date of his service connection claim.  He filed the instant claim for an increased disability rating in February 2008, contending that a compensable disability rating is warranted for his bilateral hearing loss.

The Veteran's hearing was last evaluated in an April 2008 VA audiological examination.  The Veteran contended in his November 2008 VA Form 9, however, that his hearing loss had increased in severity over the years and that it was affecting his employment and daily life.  The Veteran additionally contended in a July 2008 audiology consultation that his hearing had been decreasing since his previous evaluation.

The Board notes that nearly four years have passed since the Veteran's hearing loss was last evaluated.  While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Consequently, the Board believes that a current evaluation of the Veteran's service-connected bilateral hearing loss is required in order to obtain a complete disability picture and to appropriately adjudicate the merits of his claim, as it has been contended that his disability is increasing in severity.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, on remand, the Veteran should be provided appropriate VCAA notice as to the matter of secondary service connection for hypertension.

 Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for hypertension as secondary to service-connected diabetes mellitus (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his hypertension, DMII, and bilateral hearing loss from the VA Healthcare System in Florida, dated since July 1977.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his DMII.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify and describe the current severity and all manifestations attributable to the Veteran's service-connected DMII.  The examiner should state whether or not the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's DMII either 
(a) caused or (b) aggravated his hypertension.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the veteran for a VA eye examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify and describe all eye disabilities found to be present, to include cataracts, presbyopia, refractive error, and any diabetic retinopathy.  The examiner should provide an opinion as to whether it is at least as likely as not that any current eye disorder was either (a) caused by or (b) aggravated by service-connected DMII.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


